DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 23 May 2021 has been entered and considered. Claims 1, 10, and 19 have been amended. Claims 2 and 11 have been canceled. Claims 1, 3-5, 10, 12-14, and 19, all the claims pending in the application, are rejected. 
The subject application is now being examined by an Examiner different from the previous Examiner. 

Response to Amendment
Claim Rejections – 35 USC 101
In view of the amendments to independent claims 1, 10, and 19 and Applicants’ arguments on pages 5-7 of the Amendment, the rejections under 35 USC 101 are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 1, 10, and 19, the prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 each recites “wherein a collocated-picture for a prediction of the current encoding target block is not determined to the first layer picture”. This limitation is grammatically incorrect and its meaning is unclear. How can a picture be determined (or not be determined) to another picture? Did Applicants intend for the limitation to read “not determined to be the first layer picture”? Or perhaps that the collocated-picture is not assigned to the first layer? The claim is rendered indefinite since the limitation lends itself to multiple meanings.  
Claim 5 is rejected by virtue of its dependency on claim 4. 
Claim 14 is rejected by virtue of its dependency on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0072031 to Xiu et al. (hereinafter “Xiu”).

As to independent claim 1, Xiu discloses a method for image decoding that supports a plurality of layers, the method being performed by a decoding apparatus (Abstract discloses that Xiu is directed to reference picture lists used for multiple layer video coding; Fig. 2 shows a block-based video decoder), and comprising: determining that inter-layer prediction is to be performed on a current decoding target block; decoding a picture of a first layer ([0033-0040] discloses entropy decoding a video bitstream and determining a target block for inter-layer prediction, the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4); and generating a reference picture list for a picture of a second layer by including the picture of the first layer, when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current decoding target block ([0033-0040] discloses generating a default reference picture list for a current coding picture in the enhanced layer POC1,3, the reference picture list including a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3; see Fig. 4), wherein the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the second layer have the same picture order count (POC) ([0033-0040] and 1,3 and the reference picture in the base layer POC0,3 included in the reference picture list have the same POC (i.e., 3)). 
As to claim 3, Xiu further discloses that whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second layer ([0033-0040] and Fig. 4 discloses that the pictures included in the reference picture list are pictures referenced by the current coding picture POC1,3 and are determined based on a layer ID 0 for base layer pictures and layer ID 1 for enhanced layer pictures).

As to independent claim 10, Xiu discloses a method for image encoding that supports a plurality of layers, the method being performed by an encoding apparatus (Abstract discloses that Xiu is directed to reference picture lists used for multiple layer video coding; Fig. 1 shows a block-based video encoder) and comprising: determining that inter-layer prediction is to be performed on a current encoding target block; deriving a picture of a first layer ([0033-0040] discloses entropy encoding a video sequence and determining a target block for inter-layer prediction, the coding structure including a first base layer 0 and a second enhanced layer 1; See Figs. 3-4); and generating a reference picture list for a picture of a second layer by including the picture of the first layer, when the picture of the first layer is a picture of a layer which is referenced by the picture of the second layer including the current encoding target block ([0033-0040] discloses generating a default reference picture list for a current coding picture in the enhanced layer POC1,3 , the reference picture list including a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3; see Fig. 4), wherein the picture of the first layer is included to the reference picture list when the picture of the first layer and the picture of the second layer have the same picture order count (POC) ([0033-0040] and Fig. 4 discloses that the current coding picture in the enhanced layer POC1,3 and the reference picture in the base layer POC0,3 included in the reference picture list have the same POC (i.e., 3)).
As to claim 12, Xiu further discloses whether the picture of the first layer is the picture of the layer which is referenced by the picture of the second layer, is determined based on a layer ID of the picture of the second layer ([0033-0040] and Fig. 4 discloses that the pictures included in the reference picture list are pictures referenced by the current coding picture POC1,3 and are determined based on a layer ID 0 for base layer pictures and layer ID 1 for enhanced layer pictures).

Independent claim 19 recites a non-transitory computer-readable medium storing a bitstream generated by the image encoding method of independent claim 10. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of U.S. Patent Application Publication No. 2014/0064374 to Xiu et al. (hereinafter “Xiu2”).
As to claim 4, Xiu discloses a collocated-picture for a prediction of the current decoding target block ([0033-0040] and Fig. 4 discloses a reference picture in the base layer POC0,3 which is co-located with the current coding picture POC1,3). Xiu does not expressly disclose that the collocated-picture is not determined to the first layer picture. 
Xiu2, like Xiu, is directed to inter-layer motion mapping which is used to enable temporal motion vector prediction of an enhancement layer of a bitstream (Abstract). Xiu2 discloses that, if there is one slice in a corresponding base layer picture, then the base layer picture may be used as a collocated picture for inter-layer prediction ([0087]). Notably, this is the scenario disclosed in Xiu and discussed above with respect to claim 1. Xiu2 discloses an alternative scenario in which two or more slices in a corresponding base layer picture have different slice information, in which case inter-layer motion information mapping is disabled and a temporal reference picture may be used as a collocated picture for prediction ([0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiu to disable inter-layer motion information mapping and to select a picture different from the base layer reference picture as the collocated picture for prediction in certain instances, as taught by Xiu2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid prediction errors in case two or more slices in a corresponding base layer picture have different slice information.
As to claim 5, the proposed combination of Xiu and Xiu2 further teaches that information indicating the collocated-picture does not indicate the picture of the first layer ([0087] of Xiu2 discloses disabling inter-layer motion information mapping and selecting a picture different from the base layer reference picture as the collocated picture for prediction; this presupposes some information which indicates that the base layer reference picture is different from the collocated picture used for prediction). 

Claims 13-14 recite features nearly identical to those recited in claims 4-5, respectively. Accordingly, claims 13-14 are rejected for reasons analogous to those discussed above in conjunction with claims 4-5, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663